COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  TRACI COLLINS,                                                No. 08-20-00041-CV
                                                  §
  Appellant,                                                      Appeal from the
                                                  §
  v.                                                             53rd District Court
                                                  §
  LENA LAXTON,                                                of Travis County, Texas
                                                  §
  Appellee.                                                  (TC# D-1-FM-15-006800)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal. We further order costs are assessed against the Appellant. See TEX.R.APP.P. 42.1(d).

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF APRIL, 2020.

                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.